Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Separation type multiphase flowmeter with separate flow metering devices with different cross-sectional areas.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially" in claims 5 and 6 is a relative term, which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear if the limitations that follow the phrase “substantially” are the working design choice limitations or a potential design choice limitation.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 9 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Gysling (7,661,302).
Regarding claim 1, Gysling teaches one of the multiple variants of a separation type multiphase flow meter apparatus (550) comprising a separation module (at the bypass into gas component 104, liquid component 106) arranged to at least partially separate a multiphase stream comprising water, hydrocarbon liquid and hydrocarbon gas into a first sub-stream (gas 104) comprising a gas fraction and a second sub-stream (liquid 106) comprising a liquid fraction; a first metering device (308) for measuring a flow rate of the first sub-stream; and a second metering device (502, 522, Fig. 20) for measuring a phase fraction and a flow rate of the second sub-stream, wherein the second metering device is arranged to measure a water-in-liquid ratio (WLR) of the second sub-stream, wherein the apparatus is arranged to use the water-in-liquid ratio (WLR) measured by the second metering device as a measure also for the a water-in-liquid ratio (WLR) of the first sub-stream (col. 19, lines 3-6) and wherein the a cross-sectional flow area of the first metering device (308) is larger than the a cross-sectional flow area of the second metering device (502, 522).

Regarding claim 3, Gysling teaches the first and second metering devices acquire multiphase and wet gas measurements within a GVF range of 0-100% (col. 19, lines 3-6).
Regarding claim 9, Gysling teaches the separation module comprises an inlet conduit, an outlet conduit and first and second measuring conduits arranged side by side between and in fluid communication with the inlet and outlet conduits, wherein the first metering device is arranged in the first measuring conduit, which forms a conduit path for the first sub-stream, and wherein the second metering device is arranged in the second measuring conduit which forms a conduit path for the second sub-stream (Fig. 20).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Gysling in view of Liu (5,390,547).
Regarding claim 4, Gysling teaches the first metering device is a dual-phase meter (208, 310, Figs. 17, 20, 25) and various variants of the second metering device including water cut meters but does not explicitly teach the second metering device is an electromagnetic, microwave type multiphase meter. Liu teaches the water cut meters (liquid fraction meters) can be any of the capacitance measurement, microwave measurement, radio frequency energy absorption, and density differential principles (col. 4, lines 37-42). It would have been obvious to one having ordinary skill in the art at the time the invention was made to use any alternative type of available flow metering devices since such metering devices are notoriously known for determining the phase fractions in the multiphase flows.
Regarding claims 5-7, Gysling teaches all the claimed features except for explicitly teaching the structure of the separation module comprises an inlet conduit having an inlet configured to receive, at an inlet, the multiphase stream; a first measuring conduit configured to receive said first sub-stream, in which first measuring conduit the first metering device is being arranged in the first measuring conduit; a second measuring conduit configured to receive said second sub-stream in which second measuring conduit the second metering device is being arranged in the second measuring conduit; and an outlet conduit configured to receive the first sub-stream from the first measuring conduit and the second sub-stream from the second measuring conduit and to output at an outlet, the re-joined multiphase stream, wherein the first measuring conduit extends orthogonally or substantially orthogonally from the inlet conduit and the inlet conduit is configured to have a horizontal or substantially horizontal orientation and the first measuring conduit is configured to extend vertically upwardly or substantially vertically upwardly from the inlet conduit, thereby allowing the first sub-stream to be conveyed vertically upwardly or substantially vertically upwardly in the first measuring conduit, and the second sub-stream to be conveyed horizontally or substantially horizontally in the inlet conduit downstream of the first measuring conduit, wherein the second measuring conduit extends orthogonally or substantially orthogonally from the inlet conduit and co-planar with and downstream of the first measuring conduit, wherein the outlet conduit is arranged in parallel with the inlet conduit. While, the arrangement as claimed is in the separation of the phases of the mixture, Liu teaches various separation of the mixture using the gravity separation in a horizontal inlet pipe section with vertical sections (116, 119) for gas separation and (120) for liquid separation, it would be within the scope of a skilled individual to arrange such separation conduits such that the mixture is separated as intended.
Regarding claims 8 and 11, while, Gysling in view of Liu do not explicitly teach the inlet conduit, the outlet conduit, the first measuring conduit and the second measuring conduit made from subsea piping elements, it is nothing more than the use of the material for the conduit based on the use in a specific environment.
Regarding claim 10, Liu teaches the inlet conduit and the outlet conduit have a generally horizontal orientation, and wherein the first and second measuring conduits have a generally vertical orientation when the apparatus is in use (Fig. 2).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Al-Hadhrami et al. (2014/0007696) teach an inlet conduit and outlet horizontal conduit as a separator with a first and a second measuring vertical conduit (Fig. 1).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD R PATEL whose telephone number is (571)272-2187. The examiner can normally be reached Mon-Thu: 6:30-4:30; Mon: Telework; Tue-Thu: On Campus; Fri: Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARSHAD R PATEL/Primary Examiner, Art Unit 2855                                                                                                                                                                                            12/23/2021